In a proceeding to compel the New York City Board of Elections to deem petitioners to be duly nominated candidates of the Democratic Party for the public office of member of the City Council for the 15th, 16th, 17th, 18th, 19th, 20th, 21st and 22nd Councilmanic Districts, and to place petitioners’ names on the appropriate ballot, petitioners appeal from a judgment of the Supreme Court, Queens County (Lerner, J.), dated July 13, 1982, which, inter alia, dismissed the petition. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Titone, Mangano, Brown and Niehoff, JJ., concur.